

EXHIBIT 10.1


FORM OF XYLEM
2011 OMNIBUS INCENTIVE PLAN


[YEAR] NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of [Month] [day], [year], by and
between Xylem Inc. (the “Company”) and [name] (the “Optionee”), WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Options. In accordance with, and subject to, the terms and conditions
of the Plan and this Agreement, the Company hereby confirms the grant on [Month]
[day], [year], (the “Grant Date”) to the Optionee of the option to purchase from
the Company all or any part of an aggregate of [#,###] shares (the “Options”),
at the purchase price of [$##.##] per share (the “Exercise Price”). All Options
shall be Nonqualified Stock Options.

2.
Terms and Conditions. It is understood and agreed that the Options are subject
to the following terms and conditions:

(a)
Expiration Date. The Options shall expire on March [day], [year+10], or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection 2(e) below.

(b)
Exercise of Options. The Options may not be exercised until it has become
vested.

(c)
Vesting. Options may only vest while the Optionee is actively employed by the
Company or an Affiliate. Subject to subsections 2(a), 2(d) and 2(e), the Options
shall vest in three installments as follows:

(i)
1/3 of the Options shall vest on March [day], [year+1],

(ii)
1/3 of the Options shall vest on March [day], [year+2], and

(iii)
1/3 of the Options shall vest on March [day], [year+3].

For the avoidance of doubt, active employment of an Optionee by the Company or
an Affiliate, for the purposes of vesting in the Options granted hereunder,
shall include employment with the Company for so long as the Grantee continues
working at such an entity.  Active employment does not include any potential
severance period.
(d)
Effect of Acceleration Event. Subject to subsections 2(a) and 2(e), any unvested
Options shall vest in full upon an Acceleration Event.




--------------------------------------------------------------------------------



(e)
Effect of Termination of Employment. Options may only vest while the Grantee is
actively employed by the Company or an Affiliate. If the Optionee’s active
employment is terminated before [the Expiration Date], the following would apply
to any outstanding Options:

(i)
Termination due to Death or Disability (as defined below). Any unvested Options
shall immediately become 100% vested upon the Optionee’s termination of
employment. Any vested Options shall expire on the earlier of [the Expiration
Date], or the date three years after the Optionee’s termination of active
employment.

(i)
Termination due to Retirement (as defined below). A prorated portion (as defined
below) of any unvested Options shall immediately vest upon the Optionee’s
termination of employment. Any vested Options shall expire on the earlier of
[the Expiration Date], or the date three years after the Optionee’s termination
of employment.

(ii)
Termination other than Death, Disability and Retirement. Any unvested Options
shall automatically expire upon the Optionee’s termination of employment. Any
vested portion of the Options shall expire on the earlier of [the Expiration
Date], or the date three months after the Optionee’s termination of employment.

(iii)
Notwithstanding the foregoing, if an Optionee’s active employment is terminated
on or within two years after an Acceleration Event (A) by the Company (or an
Affiliate, as the case may be) for other than Cause (as determined by the
Committee), and not because of the Optionee’s Death, Disability, or Retirement,
or (B) by the Optionee because the Optionee in good faith believed that as a
result of such Acceleration Event he or she was unable effectively to discharge
his or her present duties or the duties of the position the Optionee occupied
just prior to the occurrence of such Acceleration Event, any unvested Options
shall immediately become 100% vested upon the Optionee’s termination of
employment and any vested Options shall expire on the earlier of [the Expiration
Date], or the date seven months after the Optionee’s termination of employment.

Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all duties under the
terms of his or her employment, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
Retirement. For purposes of this Agreement, the term “Retirement” shall mean the
termination of the Optionee's employment, if, at the time of such termination,
the Optionee is at least age 55 and has completed 10 years of service with the
Company or the Optionee is age 65 or older.
Prorated Vesting Upon Retirement. The prorated portion of the Options that vests
upon the Optionee’s termination of employment due to the Optionee's Retirement
shall be determined by multiplying the total number of unvested Options at the
time of the Optionee’s termination of employment by a fraction, of which the
numerator is the number of full months the Optionee has been continually
employed since the Grant Date and the denominator is 36. For this purpose, full
months of employment shall be based on monthly anniversaries of the Grant Date,
not calendar months.



--------------------------------------------------------------------------------



(f)
Payment of Exercise Price. Permissible methods for payment of the Exercise Price
upon exercise of the Options are described in Section 6.6 of the Plan, or, if
the Plan is amended, successor provisions. In addition to the methods of
exercise permitted by Section 6.6 of the Plan, the Optionee may exercise all or
part of the Options by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board's Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or (ii)
net-settlement, whereby the Optionee directs the Company to withhold shares that
otherwise would be issued upon exercise of the Options having an aggregate Fair
Market Value on the date of the exercise equal to the Exercise Price, or the
portion thereof being exercised by way of net-settlement (rounding up to the
nearest whole share).

(g)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Options. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold shares that otherwise would be issued upon
exercise of the Options, with the number of shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

(h)
Compliance with Laws and Regulations. The Options shall not be exercised at any
time when the exercise or the delivery of shares hereunder would be in violation
of any law, rule, or regulation that the Company may find to be valid and
applicable.

(h)
Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Options. Terms used herein and not otherwise
defined shall be as defined in the Plan.

(i)
Governing Law. This Agreement is issued, and the Options evidenced hereby are
granted, in White Plains, New York and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Options awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee's
responsibility to exercise the Options within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Options.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of [Month] [day],
[year].
Agreed to:                             XYLEM INC.




_____________________________            
Optionee                        
(Online acceptance constitutes agreement)


Dated: _________________                    Dated: [Month] [day], [year]
Enclosures

